Per Curiam:
While the affidavits supporting the attachment are not as full as might have been desirable, we consider that they are sufficient to make out a prima facie case in plaintiff’s favor. The order appealed from is, therefore, reversed^ with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present — Clarke, P. J., Laughlin, Scott, Dowling and Page, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, and warrant reinstated.